Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
In response to the species election requirement mailed August 25, 2020, Applicant elects without traverse the following species for initial consideration:
	Species a) gRNA targeting a site in a T cell receptor alpha chain constant region (TRAC) gene: a gRNA comprising the nucleotide sequence of SEQ ID NOs: 152, which targets the nucleotide sequence of SEQ ID NO: 76.
	Species b) gRNA targeting a site in the B2M gene: a gRNA comprising the nucleotide sequence of SEQ ID NOs: 466, which the nucleotide sequence of SEQ ID NO: 417.
	Species c) An AAV vector comprising the nucleotide sequence of SEQ ID NOs: 1409.
	Species d) an ectodomain scFv of an anti-BCMA CAR: comprising a heavy chain variable domain of SEQ ID NO: 1589 and a light chain variable domain of SEQ ID NO: 1590.
	Species e) an anti-BCMA CAR comprises the amino acid sequence of SEQ ID NO: 1461 (which comprises an anti-BCMA scFv comprising the amino acid sequence of SEQ ID NO: 1509, which comprises a heavy chain variable domain of SEQ ID NO: 1589 and a light chain variable domain of SEQ ID NO: 1590).
Applicants stated that claims 187-207 encompass the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 204 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 204 remains rejected for the reasons of record, as previously stated, the term “optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 187-189, and 191-207 stand rejected under 35 U.S.C. 103 as being unpatentable over Kochenderfer (US 20180051292 A1) and Galetto (WO2015/158671A1), in view of Duchateau et al. (US10584352B2), Eyquem et al. 
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. Applicants traversed the instant rejection the grounds that the prior art cited does not teach or suggest the BCMA CDRs recited in SEQ ID NO: 1589-1590.  
Contrary to Applicant’s assertions, it is noted that the instant claims are not limited to only SEQ ID NO: 1589-1590.  The instant claims recite “BCMA single-chain variable fragment, which H and VL amino acid sequences that functionally equivalent to the anti-BCMA CAR constructs recited in the instant claims.  
Moreover, if the search were expanded to include non-elected anti-BCMA VH and VL, Pastan et al. for example, discloses CAR constructs comprising anti-BCMA scFv, wherein the VH and VL regions are identical to SEQ ID NO: 1530-1531 recited in the instant claims. Pastan et al. in combination with the references presently of record, which describe the structure of CAR constructs recited in the instant claims, would further render the instant claims obvious over the prior art.
 As previously stated:
Kochenderfer (US 20180051292 A1) describe chimeric antigen receptors (CAR) targeting B-cell maturation antigen (BCMA).  The structure of the nucleic acid encoding a CAR targeting BCMA is set forth as follows: 

    PNG
    media_image1.png
    178
    900
    media_image1.png
    Greyscale

The CAR comprises a CD8 transmembrane domain, and endodomain that comprises CD28, and a CD3-zeta co-stimulatory domain, see Figure 3.  See also, Table 1, as follows:

    PNG
    media_image2.png
    205
    330
    media_image2.png
    Greyscale

Moreover, absent evidence to the contrary, the anti-BCMA CARs are obvious over the CAR constructs disclosed in Kochenderfer, because they are structurally similar to the CAR constructs of the instant application.
Galetto (US10316101 B2) describe CAR molecules targeting BCMA. Galetto discloses a method of treating a pathological condition related to a B-cell maturation antigen expressing cancer cell in a patient in need thereof.  The method issued in this US Patent recites the following:
“[A] method for treating a pathological condition related to a B-cell maturation antigen (BCMA)-expressing cancer cell in a patient in need thereof, the method comprising: administering to the patient a therapeutically effective amount of a composition comprising an engineered T cell comprising a cell surface-expressed BCMA specific Chimeric Antigen Receptor (CAR), wherein the BCMA specific CAR comprises: (a) an extracellular ligand binding-domain comprising a VH and a VL from a monoclonal anti-BCMA antibody, wherein said VH comprises SEQ ID NO. 68 and said VL comprises SEQ ID NO. 69; said VH comprises SEQ ID NO. 11 and said VL comprises SEQ ID NO. 12; or said VH comprises SEQ ID NO. 13 and said VL comprises SEQ ID NO. 14; (b) a Fc.gamma.RIII.alpha. hinge, a CD8.alpha. hinge or an IgG1 hinge comprising a sequence having at least 90% sequence identity with SEQ ID NOs. 3, 4, and 5, respectively; (c) a CD8.alpha. transmembrane domain; and (d) an intracellular cytoplasmic domain comprising a CD3 zeta 
The issued method also encompasses wherein the TCR gene is knocked out (see issued claim 10), and further wherein the beta-2-microglobulin gene is suppressed (see issued claim 15). (Reads on instant claims 187-207).
Galetto et al. discloses a BCMA-BC30 V3 polypeptide CAR sequence (SEQ ID NO: 69) that is 83.4% identical to SEQ ID NO: 1461 of the instant application.  See below:
  Query Match             83.4%; Score 2251; 69   1; Length 490;
  Best Local Similarity   84.5%;  
  Matches 430; Conservative   31; Mismatches   28; Indels   20; Gaps    3;

1461          1 MALPVTALLLPLALLLHAARPQVQLVQSGAELKKPGASVKVSCKASGNTLTNYVIHWVRQ 60
              |||||||||||||||||||||||||||||||:||||||||||||||| :  :| |:||||
69            1 MALPVTALLLPLALLLHAARPQVQLVQSGAEVKKPGASVKVSCKASGYSFPDYYINWVRQ 60

1461         61 APGQRLEWMGYILPYNDLTKYSQKFQGRVTITRDKSASTAYMELSSLRSEDTAVYYC-TR 119
              |||| |||||:|   :  ::|:||| ||||:||| |:||||||||||||||||||:| : 
69           61 APGQGLEWMGWIYFASGNSEYNQKFTGRVTMTRDTSSSTAYMELSSLRSEDTAVYFCASL 120

1461        120 WDWDGFFDPWGQGTTVTVSSGGGGSGGGGSGGGGSEIVMTQSPATLSVSPGERASISCRA 179
              :|:| :|| ||||| ||||||||||||||||||||:|||||:| :|||:||| |||||::
69          121 YDYDWYFDVWGQGTMVTVSSGGGGSGGGGSGGGGSDIVMTQTPLSLSVTPGEPASISCKS 180

1461        180 SQSLVHSNGNTHLHWYQQRPGQAPRLLIYSVSNRFSEVPARFSGSGSGTDFTLTISSVES 239
              |||||||||||:|||| |:|||:|:|||| |||||| || |||||||| |||| || ||:
69          181 SQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRFSGVPDRFSGSGSGADFTLKISRVEA 240

1461        240 EDFAVYYCSQTSHIPYTFGGGTKLEIKSAAAFVPVFLPAKPTTTPAPRPPTPAPTIASQP 299
              ||  ||||::|||:|:||| |||||||              |||||||||||||||||||
69          241 EDVGVYYCAETSHVPWTFGQGTKLEIK--------------TTTPAPRPPTPAPTIASQP 286

1461        300 LSLRPEACRPAAGGAVHTRGLDFACDIYIWAPLAGTCGVLLLSLVITLYCNHRNRKRGRK 359
              ||||||||||||||||||||||||||||||||||||||||||||||||||     |||||
69          287 LSLRPEACRPAAGGAVHTRGLDFACDIYIWAPLAGTCGVLLLSLVITLYC-----KRGRK 341

1461        360 KLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCELRVKFSRSADAPAYQQGQNQLYNE 419
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
69          342 KLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCELRVKFSRSADAPAYQQGQNQLYNE 401

1461        420 LNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRG 479
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
69          402 LNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRG 461

1461        480 KGHDGLYQGLSTATKDTYDALHMQALPPR 508
              |||||||||||||||||||||||||||||
69          462 KGHDGLYQGLSTATKDTYDALHMQALPPR 490
Kochenderfer et al. and Galetto do not teach disrupting the TCR and B2M genes at the precise sequences recited in claim 197. 
Duchateau et al. (US10584352B2) teach a method for genetically modifying T-cells to comprise a CAR construct  comprising wherein the construct is inserted into the genome of T-cells using guide RNA targeting the locus encoding the TCR locus, and a Cas9 endonuclease.  In one particular embodiment the guide RNA targets the cleavage of the nucleic acid sequence of SEQ ID NO: 76 of the instant invention.  See Table 2, SEQ ID NO: 37, which is 100% identical to SEQ ID NO: 76 recited in the instant claims.  See the following method disclosed in claim 1 of the issued US Patent document:
“[A] method of preparing and administering T-cells for immunotherapy comprising the steps of: (a) providing primary human T-cells from a donor, (b) genetically modifying the primary human T-cells to eliminate expression of the T-cell receptor (TCR), comprising expressing in the cells (i) a Cas9 endonuclease fused to a nuclear localization signal (NLS), and (ii) a guide RNA that directs said endonuclease to at least one targeted locus encoding the TCR in the T-cell genome, (c) expanding the genetically modified T-cells, and (d) administering at least 10.sup.4 of the expanded genetically modified T-cells to a patient.
Duchateau et al. broadly recites wherein the CAR constructs of their invention could be designed bearing an antigen receptor directed against a variety of antigens, including wherein the antigen is BCMA (CD269, TNFRSF17; see col. 28-29, bridging ¶, lines 17-20). 
In addition to Duchateau et al., Bumcrot et al. (WO2015161276A2) also describe the efficiency of targeting the nucleotide sequence of SEQ ID NO: 76, which represents a region in the TCR locus, see Table 29 (page 365), TRAC-105 (SEQ ID NO: 462).  Figure 14 shows the high level of cleavage efficiency at this region using Cas9/gRNA system.  (Reads on instant claim 197 regarding the TRAC gRNA sequence of SEQ ID NO: 76).
Duchateau does not teach targeting the B2M locus at the precise sequences disclosed in the instant claims. 
Eyquem et al. teach the design of genetically modifying T-cells to express a CAR construct that is inserted into the TRAC locus.  Eyquem et al. also teach the design of CAR constructs that target the B2M locus.  See page 3, which recites the following:
“[T]o further define the importance of CAR expression levels, we generated T cells that expressed CAR from different genomic loci and promoters. To examine the specific contribution of the TRAC locus and its promoter, we designed a further seven constructs targeting the 1928z CAR to the TRAC or the β2-microglobulin (B2M) locus (MHC-I-related gene known to be expressed in all T cells), using either endogenous or exogenous promoters (Fig. 3a, b, Extended Data Fig. 8a–e). We successfully engineered CAR T cells at both loci, achieving homogenous CAR expression with mean levels ranging from seven times lower (B2M-PGK100) to more than double (TRAC-EF1α) that of TRAC-CAR endogenous promoter (Fig. 3c-e, Extended Data Fig. 8).”
Eyquem et al. (at page 6) describes the following CAR B2M-Talen-targeting sequence:
5′-TTAGCTGTGCTCGCGC-(TACTC TCTCTTTCTG)-GCCTGGAGGCTATCCA-3′. Left TAL effector (spacer) right TAL effector.  The highlighted sequence is identical to SEQ ID NO: 417 of the instant application, which represents the same target nucleotide sequence for the design of B2M gRNA. (Claim 197, and 201)
Additionally it is noted that the CAR constructs of Eyquem et al. include AAV6 vector sequence, see page 6 in the “Gene Targeting” section. (Claim 205) 
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have combined the teachings of Kochenderfer et al. and Galetto in view of Duchateau et al. and Eyquem et al. to design a method for producing an engineered human T cells 
It is noted that the cited prior art do not disclose the precise sequences of the anti-BCMA CARs as recited in the instant claims.  However, it is noted that the disclosed anti-BCMA CARs are disclosed as having the same general structure of the constructs of the instant invention, namely wherein the anti-BCMA CARs have the following structure as described by Kochenderfer et al.:

    PNG
    media_image3.png
    126
    767
    media_image3.png
    Greyscale

It is also noted that the anti-BCMA CARs of Galetto also share this structure, see SEQ ID NO: 69 of this reference, which shares over 80% sequence identity to SEQ ID NO: 1461 of the instant application.
As per MPEP 2112.01, “[W]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Therefore, the invention as a whole (claims 187-207) would have been prima facie obvious over the cited art at the effective filing date of the instant invention.
Reference of Interest
Pastan et al. US-20180318435-A1 discloses a CAR construct comprising an anti-BCMA scFv having VH and VL (SEQ ID NO: 15-16, respectively) that are identical to SEQ ID NO: 1530-1531.
Conclusion
Claim 190 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633